f hb
|
iB eed

 

 

MAR 1 0 2020
IN THE UNITED STATES DISTRICT COURT « pisnct Cour
FOR THE DISTRICT OF MONTANA ~IDistrict OF Montana
BILLINGS DIVISION Billings

UNITED STATES OF AMERICA, CR 19-138-BLG-SPW

Plaintiff,

vs.
ORDER

JOSEPH ALAN SLEEPING BEAR
and BREANNE LEE WIEDER,

Defendants.

 

 

Upon the United States’ Unopposed Motion to Vacate Forfeiture Allegation
(Doc. 36), and for good cause being shown,

IT IS HEREBY ORDERED that the forfeiture action in the above-captioned
case is DISMISSED.

The Clerk of Court is directed to notify the parties of the making of this
Order.

ial
DATED this_/@__ day of March, 2020.

Z. Abt

SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE

 
